889 F.2d 377
CABLEVISION OF BOSTON LIMITED PARTNERSHIP, et al.,Plaintiffs, Appellants,v.Raymond L. FLYNN, Mayor of Boston, Defendant, Appellee.
No. 89-1441.
United States Court of Appeals,First Circuit.
Heard Oct. 3, 1989.Decided Nov. 28, 1989.

Appeal from the United States District Court for the District of Massachusetts, William G. Young, U.S. District Judge.
Mark J. Tauber, with whom Nora E. Garrote, Piper & Marbury, Washington, D.C., Michael A. Collora and Dwyer & Collora, Boston, Mass., was on brief, for appellants.
Bruce A. Singal, with whom Ann Ryan-Small, Ferriter, Scobbo, Sikora, Caruso & Rodophele, P.C., Boston, Mass., Patrick J. Costello, Law Dept., Boston City Hall, was on brief, for appellee.
Before BOWNES and TORRUELLA, Circuit Judges, and TIMBERS,* Senior Circuit Judge.
PER CURIAM.


1
Upon full consideration of the briefs and record in this case, we affirm the district court's decision on substantially the same grounds as stated in its opinion.  See Cablevision of Boston Limited Partnership v. Flynn, 710 F.Supp. 23 (D.Mass.1989).


2
Affirmed.



*
 Senior Circuit Judge for the Second Circuit, sitting by designation